DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because: 
Fig. 14 includes reference character “MH”, which stands for mesh holes. This is inconsistent with the appearance of Fig. 14, wherein the mesh includes so many gaps that no “holes” are surrounded by “bodies”. A similar absence of holes appears in Fig. 17.
Shading does not conform to the standards set forth in 37 CFR 1.84(m). As a result, the shape of SL1 is unclear in Fig. 9.
Reference character “BRL” appears to point to some part of touch sensing line SL1; however, there is no clear boundary demarcating the precise extent of BRL. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The SPEC recites “an embodiment” throughout. It is unclear whether these recitations refer to the same embodiment, or to different embodiments. If different, it is unclear how many embodiments are disclosed.
In [0095], the SPEC recites “As shown in Fig. 7, the touch sensing unit TS”. This is inconsistent with the absence of reference character “TS” in Fig. 7.
In [0100], the SPEC recites “touch sensing lines SL”. This is inconsistent with the absence of reference character “SL” in Fig. 7.
In [0152], the SPEC recites “a touch electrode and a sensing line may be 20   alternately disposed on a plane so as not to overlap each other in a thickness direction” (emphasis added). It is unclear whether the “partial areas” may equal zero so that the disclosed device may be free from overlap, or whether non-zero “partial areas” must exist in order to fall within the scope of the disclosure.
In [0118], the SPEC recites “the partial areas may be the contact holes CH, peripheral areas of the contact holes CH, and a partial area of an edge area of the touch electrode TE”. The teaching “the partial areas may be … a partial area” is logically circular, and fails to assist a person of ordinary skill in the art to understand just what Applicant means by the vague and indefinite words “partial area”.
In [0122], the SPEC recites “the connection electrodes BRL may overlap the body BD of the touch electrode TE”; however, BRL appears to be part of touch sensing line SL1. It is unclear whether a BRL which overlaps a body falls within the scope of “the bodies do not overlap the touch sensing lines” or outside the scope of “the bodies do not overlap the touch sensing lines”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “in a thickness direction” in line 6. Applicant’s disclosed device is a flexible display which may be folded and bent so as to yield any arbitrarily large numbers of thickness directions. It is unclear which of these various possible directions is meant by the “thickness direction” of claim 1.
A similar recitation in claim 13 is similarly indefinite.
Claim 1 recites “overlapping” and “do not overlap” in lines 6 and 9, respectively. Applicant’s disclosed device is a flexible display which may be arbitrarily folded, unfolded, and re-folded by the user to create an ever-changing series of overlaps and non-overlaps. It is unclear whether the user’s arbitrary acts of folding, unfolding, and re-folding would dynamically change the scope of the claim by changing the existence and non-existence of overlaps over time.
A similar recitation in claim 13 is similarly indefinite.
The recitation “to overlap” in claim 20, line 3, is similarly indefinite.
Claim 1 recites “each of the touch electrodes has a mesh shape comprising a body and mesh holes” in line 7. It is unclear how many bodies may correspond to each touch electrode. For example, the claims are written in open language, such that additional, non-recited bodies may exist in addition to the recited body. A single touch electrode could be arbitrarily divided into any number of bodies. It is unclear where the boundary line between one body and the next would exist. Thus, the meaning of the term “body” is unclear. 
A similar recitation in claim 13 is similarly indefinite.
Claim 1 recites “the bodies do not overlap the touch sensing lines” in line 9. This contradicts claim 1, lines 5-7, “the touch electrodes overlapping the touch sensing lines in a thickness direction, wherein each of the touch electrodes has a mesh shape comprising a body and mesh holes”. For examination purposes only, the touch electrodes are interpreted as having at least one overlapping part and at least one non-overlapping part.
A similar recitation in claim 13 is similarly indefinite.
Claim 1 recites “a remaining area, except for partial areas” in lines 9-10. It is unclear whether the partial area is included within the remaining area, or whether the partial area and the remaining area do not intersect. Furthermore, it is unclear whether the bodies consist of a remaining area and a partial area, or whether the bodies may include some other area which is neither a remaining area nor a partial area. Moreover, it is unclear whether the touch sensing lines consist of a remaining area and a partial area, or whether the touch sensing lines may include some other area which is neither a remaining area nor a partial area. It is unclear whether the remaining area is an area of a touch sensing line and the partial area is an area of a touch electrode body, or vice versa.
A similar recitation in claim 13 is similarly indefinite.
Claim 1 recites “a remaining area” in lines 9-10. The term “remaining” in claim 1 is a relative term which renders the claim indefinite. The term “remaining” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Remaining after what?
A similar recitation in claim 13 is similarly indefinite.
Claim 1 recites “partial areas” in line 10. It is unclear whether more than one partial area must exist for each body, or whether each individual body may overlap a single partial area. Furthermore, it is unclear whether an individual partial area may include areas which fall within an area overlapped by mesh holes, or whether all areas overlapped by mesh holes are excluded from the claimed partial areas. 
A similar recitation in claim 13 is similarly indefinite.
Claim 2 recites “the body” in line 1. Which one? “the bodies” was previously recited in claim 1, line 9.
A similar recitation in claim 14 is similarly indefinite.
Claim 2 recites the limitation “continuously formed” in line 2. The product by process limitations in these claims (e.g., “continuously formed”) are directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessman, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process limitations or steps, which must be determined in a “product by process” claim, and not the patentability of the process limitations. Moreover, an old or obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not. Note that the applicant has the burden of proof in such cases, as the above case law makes clear. It is noted by the Examiner that an outer body could be “continuously formed”, followed by the removal of portions of the outer body which render the outer body discontinuous. A person of ordinary skill in the art would have no way to determine whether a discontinuous outer body was “continuously formed” and later rendered discontinuous, or whether an outer body was formed discontinuously without ever having been continuous. Thus, the metes and bounds of claim 2 cannot be determined.
A similar recitation in claim 14 is similarly indefinite.
Claim 3 recites “the touch electrodes are electrically connected to the touch sensing lines” in lines 1-2. It is unclear whether each touch electrode must be electrically connected to plural touch sensing lines through plural contact holes, or whether each touch electrode may be electrically connected to a single corresponding touch sensing line through a single corresponding contact hole.
A similar recitation in claim 15 is similarly indefinite.
Claim 4 recites “the partial areas comprise an area of the outer body” in lines 1-2. It is unclear whether plural partial areas comprise the same area of the outer body, or whether each partial area comprises a different corresponding area of the outer body.
A similar recitation in claim 16 is similarly indefinite.
Claim 5 recites “contact holds are formed in areas overlapping the outer body” in lines 1-2. It is unclear whether plural contact holes overlap the same outer body, or whether each contact hole overlaps a different corresponding body.
A similar recitation in claim 17 is similarly indefinite.
Claim 6 recites “the contact holes are formed in a body” in line 1. It is unclear whether plural contact holes are formed in a single body, or whether each contact hole is formed within a different corresponding body. Furthermore, this limitation is misdescriptive of the disclosed device, wherein contact holes appear to be vias in an insulating layer (see CH extending through TS-IL1 in Fig. 11, for example), rather than holes within a mesh-shaped touch electrode. Moreover, it is unclear in what sense a hole could possibly be construed as part of a “body”, wherein the “body” appears to refer to whatever material exists in any place where holes happen to be absent.
A similar recitation in claim 18 is similarly indefinite.
Claim 6 recites “the touch sensing lines among the bodies” in line 2. There is insufficient antecedent basis for this limitation in the claims.
A similar recitation in claim 18 is similarly indefinite.
Claim 7 recites “a body disposed adjacent to the touch sensing lines” in line 3. It is unclear whether a single body is disposed adjacent to plural touch sensing lines, or whether each body is disposed adjacent to a single corresponding touch sensing line.
A similar recitation in claim 19 is similarly indefinite.
Claim 8 recites “areas of the touch electrode overlapping the touch sensing lines in the thickness direction are removed” in lines 1-2. This contradicts “the touch electrodes overlapping the touch sensing lines” in claim 1, lines 5-6. Furthermore, the product by process limitations in these claims (e.g., “removed”) are directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessman, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process limitations or steps, which must be determined in a “product by process” claim, and not the patentability of the process limitations. Moreover, an old or obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not. Note that the applicant has the burden of proof in such cases, as the above case law makes clear. In this case, a person of ordinary skill in the art, when presented with a touch sensing unit of a display device, would not have any way to distinguish between a touch electrode which was formed over a larger area and subsequently had material removed, and a touch electrode which was merely deposited in its final shape without removing any of the deposited material. Thus, the metes and bounds of the claim cannot be determined by a person of ordinary skill in the art.
Claim 9 recites “the shapes of the areas removed from the touch electrode correspond to shapes of the touch sensing lines” in lines 1-52. This contradicts “the touch electrodes overlapping the touch sensing lines in a thickness direction” in claim 1, lines 5-6. After removal of the recited shape, the touch electrode would no longer overlap a touch sensing line.
Claim 10 recites “the number of areas removed” in line 1. The product by process limitations in these claims (e.g., “removed”) are directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessman, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process limitations or steps, which must be determined in a “product by process” claim, and not the patentability of the process limitations. Moreover, an old or obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not. Note that the applicant has the burden of proof in such cases, as the above case law makes clear. In this case, a person of ordinary skill in the art, when presented with a touch sensing unit of a display device, would be unable to distinguish between a product with a given number of areas removed, and a product which had a different number of areas removed. Furthermore, a person of ordinary skill in the art would be unable to distinguish between a product which had a given number of areas removed, and a product which had no areas removed from the touch electrode.
Other pending claims are indefinite by virtue of dependency from at least one indefinite claim.
Regarding claims 8-10: In the absence of a reasonably definite interpretation of a claim, it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions (In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962)). See MPEP 2143.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 11-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US 20150338977 A1) in view of Lee et al (US 20130299222 A1).
As recited in independent claim 1, to the extent understood, Matsumoto et al show a touch sensing unit (see Fig. 12) comprising: a base substrate 1; touch sensing lines 8 disposed on (but not directly on) the base substrate 1; a first touch insulating layer (“in a non-contact state” [0004] is evidence of the existence of insulation between two conductive layers in Fig. 12) disposed on (an underside of) the touch sensing lines 8; and touch electrodes 3 disposed on (an underside of) the first touch insulating layer (“in a non-contact state” [0004] is evidence of the existence of insulation between two conductive layers in Fig. 12), the touch electrodes 3 overlapping (beneath) the touch sensing lines 8 in a thickness direction (direction perpendicular to the page in Fig. 12), and wherein the touch electrodes 3 do not overlap the touch sensing lines in the thickness direction in a remaining area (where 3 and 8 don’t overlap, to the extent understood), except for partial areas (where 3 and 8 overlap, to the extent understood). 
As recited in independent claim 1, to the extent understood, Matsumoto et al are silent regarding whether each of the touch electrodes has a mesh shape comprising a body and mesh holes.
As recited in independent claim 1, to the extent understood, Lee et al show touch electrodes 212 with a mesh shape (see Fig. 6) comprising a body 216a and mesh holes 216b.
Moreover, the Examiner finds that a mesh shape was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to apply a mesh shape including a body or bodies and mesh holes to each electrode of Matsumoto et al as taught by Lee et al. The rationale is as follows: one of ordinary skill in the art would have had reason to decrease cost, simplify manufacture, improve durability, and improve optical characteristics as taught by Lee et al (“the Moire phenomenon can be inhibited without the thickness increase and the loss of transmittance” [0013]; “metallic material can be substituted for existing ITO, has an advantage in terms of a price, and can be formed through a simple process” [0014]; “since the electrode substrate of the touch window has a simple structure, superior endurance and a superior optical characteristic can be provided” [0018]). 
As recited in independent claim 13, to the extent understood, Matsumoto et al show a display device (“used in combination with a display device such as a liquid crystal display device for an input operation to an electronic device through contact with a screen” [0002]) comprising: a display panel (“liquid crystal display device” [0002]) comprising a display area and a non-display area (these two areas are inherent to a liquid crystal display device), the display area comprising sub-pixels (necessarily, insofar as a color image could not be displayed on the prior art liquid crystal display device in the absence of sub-pixels); and a touch sensing unit (see Fig. 12) disposed on the display panel (“used in combination with a display device such as a liquid crystal display device for input operation to an electronic device through contact with a screen” [0002]), the touch sensing unit (see Fig. 12) comprising touch electrodes (including 2 and 3) disposed in a sensing area A and touch sensing lines (including 8 and 9) connected (see connected appearance of Fig. 12) to the touch electrodes (including 2 and 3), wherein the touch sensing unit (see Fig. 12) comprises: the touch sensing lines (including 8) disposed on (“for an input operation to an electronic device through contact with a screen” [0002]; “touch panel … is used as being superimposed on a screen of a display device” [0007]) the display panel (“a display device such as a liquid crystal display device” [0002]); a first touch insulating layer (the disclosure “the first sensor electrode arrays 2 and the second sensor electrode arrays 3 cross each other in a non-contact state” [0004] is evidence that an insulation layer exists between the 3&9 layer and the 2&8 layer) disposed on (an underside of) the touch sensing lines (including 8); and the touch electrodes (including 3) disposed on (an underside of) the first touch insulating layer (the disclosure “the first sensor electrode arrays 2 and the second sensor electrode arrays 3 cross each other in a non-contact state” [0004] is evidence that an insulation layer exists between the 3&9 layer and the 2&8 layer), the touch electrodes (including 3) overlapping (see overlap between 3 and 8 in Fig. 12) the touch sensing lines 8 in a thickness direction (perpendicular to the page in Fig. 12), and wherein the touch electrodes (including 2 and 3) do not overlap (insofar as 9 does not overlap 2, for example, to the extent understood) the touch sensing lines (including 8 and 9) in the thickness direction in a remaining area (see area where 9 does not overlap 2, for example, to the extent understood), except for partial areas (see area where 3 and 8 overlap, for example, to the extent understood).
As recited in independent claim 13, to the extent understood, Matsumoto et al are silent regarding whether each of the touch electrodes has a mesh shape comprising a body and mesh holes.
See teachings, findings, and rationale above for independent claim 1.
Regarding claims 2 and 14: Matsumoto et al’s edge area appears to have an outer body (insofar as each touch electrode consists of a single body) continuously formed in an edge area (see area B in Fig. 12) of each of the touch electrodes (including 2 and 3).
As recited in claim 11, Matsumoto et al show that first ends of the touch sensing lines (including 8 and 9) are connected (insofar as 8 is connected to 2 and 9 is connected to 3) to the touch electrodes (including 2 and 3).
As recited in claim 11, Matsumoto et al are silent regarding whether second ends are connected to a touch driving circuit; however, a person of ordinary skill in the art would understand that the purpose of terminals (see 8A and 9A) is for connection to a touch driving circuit.
Moreover, the Examiner finds that connection to a touch driving circuit was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to connect a touch driving circuit to terminals 8A and 9A of Matsumoto et al as is well known in the art. The rationale is as follows: one of ordinary skill in the art would have had reason to drive one set of electrodes while detecting touch signals on the other set of electrodes as is well known in the art so as to detect a touched position for user input as taught by Matsumoto et al (“detect the touched position” [0007]). 
As recited in claim 12, Matsumoto et al are silent regarding a second touch insulating layer disposed on the touch electrodes.
Official notice is taken of the fact that a second touch insulating layer disposed on touch electrodes was known in the art.
Moreover, the Examiner finds that a second touch insulator was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to include a second touch insulating layer over the touch electrodes of Matsumoto et al. The rationale is as follows: one of ordinary skill in the art would have had reason to protect the touch electrodes from moisture and oxygen so as to avoid corrosion, and to protect the user’s finger from electricity within the touch circuit as is well known in the art. 
As recited in claim 20, Matsumoto et al are silent regarding whether each of the sub-pixels comprise an emission area and a non-emission area; and the bodies and the touch sensing lines are disposed to overlap the non-emission area in the thickness direction.
Official notice is taken of the fact that bodies and touch sensing lines disposed to overlap non-emission areas were known in the art prior to the effective filing date.
Moreover, the Examiner finds that locating visible materials over non-emission areas to reduce visibility was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to locate the bodies and touch sensing lines overlapping non-emission areas of sub-pixels. The rationale is as follows: one of ordinary skill in the art would have had reason to reduce visibility of the bodies and touch sensing lines as is well known in the art. 
Allowable Subject Matter
Claims 3-7 and 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 11AM-3:30PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
08/18/2022